Citation Nr: 1034097	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1977 to February 
1981. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
In January 2010, the Board remanded the claim for additional 
development and the case now returns for further appellate 
review.  As will be discussed further herein, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the January 2010 remand orders and no further 
action is necessary in this regard.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

The Board notes that the Veteran was scheduled for hearings 
before the Board in November 2008, July 2009, and August 2009; 
however, the Veteran requested that his November 2008 and July 
2009 hearings be rescheduled, and he canceled his request for the 
August 2009 hearing.  Therefore, his request for a Board hearing 
is considered withdrawn.  38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  Service connection is in effect for chronic lumbosacral 
strain, rated as 20 percent disabling. 

2.  The Veteran's sole service-connected disability of chronic 
lumbosacral strain does not preclude him from securing and 
following substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, a July 2005 letter 
advised the Veteran of the evidence and information necessary to 
substantiate his TDIU claim, to include on the basis of exposure 
of radiation, as well as his and VA's respective responsibilities 
in obtaining such evidence and information.   

While the July 2005 letter was issued after the initial December 
2003 rating decision, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing problem 
by readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the July 2005 and letter was 
issued, the Veteran's claim was readjudicated in the February 
2006 statement of the case and July 2010 supplemental statements 
of the case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

The Board observes that the Veteran was not informed of the 
evidence and information necessary to establish an effective date 
in accordance with Dingess/Hartman, supra.  Despite the 
inadequate notice provided to the Veteran on this element, the 
Board finds no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
this regard, because the Board concludes herein that the 
preponderance of the evidence is against the Veteran's claim for 
a TDIU, any question as to the appropriate effective date to be 
assigned is moot.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claim, the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further duty 
to notify.

Regarding the duty to assist, VA has obtained the Veteran's 
service, VA, and private treatment records, as well as a copy of 
the Veteran's March 2004 Social Security Administration (SSA) 
determination and a complete copy of the medical records 
submitted in support of his claim for SSA disability benefits.  
The Veteran has also been provided with a VA examination in order 
to adjudicate his claim for a TDIU.  In this regard, in the 
January 2010 remand, the Board directed the AOJ to schedule the 
Veteran for a VA examination to determine the degree of 
occupational impairment attributable to his service-connected 
disability.  The Board also directed the AOJ to submit the 
Veteran's claim to the Director of the Compensation and Pension 
(C&P) Service for extraschedular consideration if it was 
determined that the Veteran was unemployable as a result of his 
service-connected disability, but did not meet the schedular 
requirements for a TDIU.  The Veteran was afforded a VA 
examination in March 2010 in order to adjudicate his TDIU claim.  
Additionally, as discussed in the July 2010 supplemental 
statement of the case, insofar as the AOJ determined that the 
Veteran was not unemployable as a result of his service-connected 
disability, it found that referral to the Director of C&P for 
extraschedular consideration was not warranted in this case.  
Therefore, the Board finds that the AOJ has substantially 
complied with the Board's January 2010 remand directives.  See 
D'Aries, supra.  

Accordingly, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU.  
Specifically, the Veteran asserts that his service-connected 
chronic lumbosacral strain has precluded him from engaging in 
substantially gainful employment since 2000.  In support of this 
contention, the Veteran points to the award of SSA benefits in 
March 2004, letters from Dr. Hubbard and Dr. Roundtree indicating 
that he is unable to work, and his employment history.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of 1) a single service-connected disability ratable at 60 
percent or more, or 2) as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the Veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or the 
impairment caused by non-service- connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

In making this determination, the Board must assess the 
credibility and probative value of evidence, and, provided that 
it offers an adequate statement of reasons or bases, the Board 
may favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of a 
treating physician, it is free to discount the credibility of 
that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

The Board notes that the fact that a Veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In this case, service connection is only in effect for chronic 
lumbosacral strain, rated as 20 percent disabling.  As such, the 
Veteran's combined disability evaluation is 20 percent.  
Accordingly, because he does not have a single service-connected 
disability rated at 60 percent or more, or a combined disability 
rating of 70 percent or more, the Veteran does not meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  
Nevertheless, a TDIU may still be available if the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of his service-connected disability.  38 C.F.R. § 4.16(b).

At the outset, the Board notes that, in addition to his service-
connected chronic lumbosacral strain, the Veteran has other 
disabilities that have been found not to be service-connected.  
Specifically, in May 1990, the Board denied the Veteran's claims 
for service connection for (1) residuals of a neck injury and (2) 
degenerative disc disease (DDD) of the lumbar spine, and the 
Veteran's petitions to reopen these claims were denied for lack 
of new and material evidence in July 2000, May 2003, February 
2006, and September 2008.

A review of the record indicates that the Veteran was discharged 
from military service in February 1981, after three years of 
service.  He has reported that, during his military service, he 
worked as an administrative clerk and as a car driver.  See March 
2010 VA examination report.  The Veteran's DD-214 confirms that 
his primary specialty was as an administrative clerk, and that he 
completed driver safety school during service.  Following 
separation from service, the Veteran worked for a radiator 
company for five years, was in and out of work for awhile, then 
worked for an industrial manufacturing company making rugs for a 
year, and finally, worked as a machine operator for Atlas Roofing 
for about a year.  See March 2010 VA examination report.  The 
Veteran has also reported that he was declared disabled in 2000, 
and has not worked since.  

During VA treatment in November 2000, the Veteran reported that 
he had neck pain and stiffness, as well as left shoulder pain, 
for the past four weeks.  The physician assessed the Veteran as 
having severe neck and back pain, and reported that he was 
"unable to work."  

Subsequently, in an October 2001 letter, a VA physician reported 
that the Veteran had been receiving treatment for chronic neck 
and back problems, noting that he had been involved in ongoing 
treatment for progressive and chronic neck and lower back pain.  
The physician also reported that, despite his physical pain and 
discomfort, the Veteran had continued to try to work, but had 
been unemployed since August 2000.  The physician then reported 
that the Veteran had been diagnosed with cervical spine stenosis, 
and in all likelihood, would require a spinal fusion and 
corpectomy.  Finally, the physician provided the opinion that the 
Veteran's "medical condition" rendered him incapable of 
engaging in any substantial, gainful employment. 

In November 2001, in conjunction with his claim for SSA benefits, 
the Veteran underwent an assessment of his ability to do work-
related activities, which was conducted by a neurosurgeon.  At 
the outset, the surgeon reported that the Veteran's clinical 
findings showed that he had severe cervical stenosis with 
myelopathy, left leg weakness, upper extremity weakness, and 
balance problems.  The surgeon also noted that the Veteran had 
recently undergone surgery for this condition.  After examining 
the Veteran, the surgeon stated that the Veteran had severe pain 
documented by objective orthopedic and neurosurgical findings, 
and noted that the Veteran's complaints of pain were reliable.  
The surgeon also noted that the Veteran would probably have to 
lie down at least two to three times a day for approximately 45 
minutes as a result of his pain.  Finally, the surgeon provided 
the opinion that the Veteran was totally disabled and could not 
work while he was recuperating from his surgery (i.e., for at 
least 12 months).  In support of this opinion, the physician 
stated that the Veteran could carry, at maximum, five pounds; 
stand and/or walk for, at most, 15 minutes to an hour per eight 
hour day; sit for, at most, four hours in an eight hour day; and 
could never climb, balance, stoop, crouch, kneel, or crawl.  

Thereafter, in December 2001, the Veteran underwent another 
medical assessment of his ability to do work-related activities 
under the care of the same VA physician that submitted the 
October 2001 letter.  After examining the Veteran, the physician 
reported that the Veteran had severe pain, which was documented 
by objective orthopedic findings, noting that his complaints of 
pain were reliable.  The physician also noted that the Veteran 
would probably have to lie down at least once or twice a day for 
approximately 45 minutes at a time as a result of his pain.  The 
physician then provided the opinion that the Veteran was 
"totally disabled" and could not work until he had recuperated 
from surgery, which would take at least 12 months.  In support of 
this opinion, the physician stated that the Veteran could carry, 
at maximum, five pounds; stand and/or walk for, at most, 30 
minutes to an hour per eight hour day; sit for, at most, four 
hours in an eight hour day; and could never climb, balance, 
stoop, crouch, kneel, or crawl.  

During VA treatment in July 2002, the physician reported that the 
Veteran was bereft of any income and was very focused on his 
efforts to have VA acknowledge that his present back and neck 
problems were related to injuries he sustained in a motor vehicle 
accident during military service.   In this regard, the physician 
noted that the Veteran was continuing to attempt to obtain 
service connection for his back injury.  

In January 2003, the Veteran sought treatment from the same VA 
physician that submitted the October 2001 letter and conducted 
the December 2001 medical assessment of his ability to do work-
related activities.  At that time, the Veteran reported having 
chronic neck pain with left arm radiculopathy, as well as low 
back pain.  The physician diagnosed the Veteran with lumbar pain 
with radiculopathy, and provided the opinion that the Veteran was 
"unable to work in his present condition."

In March 2003, the Veteran underwent a disability evaluation 
under the care of Dr. Roundtree.  At the outset of the 
examination, Dr. Roundtree noted the Veteran's reports of pain in 
his neck, left knee, and low back.  Dr. Roundtree also noted that 
the Veteran had undergone a C3 to C7 disc fusion in October 2001, 
but had since continued to have neck pain.  The Veteran reported 
that while he was now able to walk, he still had weakness in his 
left upper and lower extremities, and used a cane to ambulate.  
In regard to his employment history, Dr. Roundtree noted that the 
Veteran had worked as an inspector in roofing and insulation for 
six months in 1999, industrial quality control for four months 
from 1999 to 2000, and as a materials handler for four months; 
however, he had stopped working two and half year earlier, in 
2000.  In regard to his functionality, Dr. Roundtree reported 
that the Veteran could stand for five to ten minutes, could walk 
one block, and had difficulty lifting over five pounds.  After 
discussing the results of the Veteran's physical examination and 
his pertinent medical history, Dr. Roundtree diagnosed the 
Veteran with probable cervical radiculopathy, lumbar 
radiculopathy, mild reflex sympathetic dystrophy of the left 
upper and lower extremity, and Bell's palsy of the left side of 
the face.  In this regard, Dr. Roundtree stated that the Veteran 
had some ongoing radiculopathy of the cervical spine involving 
the left upper and perhaps the left lower extremity.  Dr. 
Roundtree also reported that the Veteran appeared to have 
radiculopathy of the left lower extremity that perhaps involved 
the lumbar spine.  Significantly, however, Dr. Roundtree did not 
provide an opinion as to the Veteran's employability as a result 
of any of these disabilities.  

Thereafter, in September 2003, the Veteran underwent a Social 
Security disability evaluation under the care of Dr. Hubbard.  At 
the outset of the examination, Dr. Hubbard noted that the Veteran 
had a past medical history significant for arthroscopic surgery 
of the left knee, decompressive laminectomy of the cervical spine 
in 2001, a history of asthma, and depression.  At the 
examination, the Veteran indicated that he had not worked in 
three years (i.e., since 2000).  The Veteran also reported that 
he had trouble walking, chronic pain in his left leg, and 
problems with his left knee and both shoulders.  Finally, the 
Veteran reported that he had a decreased ability to stand, walk, 
and lift as a result of these complaints, and stated that he 
"hurt all over."  After discussing the results of the Veteran's 
physical examination, Dr. Hubbard noted that x-rays of the lumbar 
spine were negative and x-rays of the cervical spine showed 
evidence of a posterior decompression from C3 to C7.  Dr. Hubbard 
then provided the opinion that there was no question that the 
Veteran had a terrible problem and was, without question, totally 
and permanently disabled.  

Finally, in March 2010, the Veteran was afforded a VA examination 
for his service-connected disability for the purpose of 
determining whether he is employable.  At the outset of the 
examination report, the examiner noted that he had reviewed the 
Veteran's claims file.  After discussing the Veteran's pertinent 
history and the results of his physical examination, the examiner 
diagnosed the Veteran with DDD of the lumbar spine and DDD of the 
cervical spine.  In regard to his lumbar spine, the examiner 
noted that while the Veteran had DDD of the lumbosacral spine 
from L4 to S1, his examination of the Veteran's low back was 
normal and benign, meaning that the Veteran had normal range of 
motion and relatively normal x-rays showing only minimal 
degenerative joint disease (DJD) at two levels, consistent with a 
50-year old spine.  However, the examiner then went on to report 
that the Veteran did have serious musculoskeletal problems, with 
a documented history of compressive myelopathy of the cervical 
spine seven years earlier due to spinal stenosis.  In this 
regard, the examiner noted that the Veteran's reported knee 
problems (i.e., falling and giving way) were mainly due to ataxia 
secondary to his cervical spine disease.  

In regard to his employability, the March 2010 VA examiner stated 
that, insofar as the Veteran's service-connected lumbosacral 
strain was producing mild/minimal disability, this condition was 
less likely than not preventing him from pursuing a substantially 
gainful occupation.  By contrast, the examiner reported that the 
Veteran's non-service-connected cervical spine pathology was his 
main problem.  As such, he concluded that while the Veteran had 
minimal disability related to his lumbosacral spine, he had major 
disability secondary to his non-service-connected neck problem.  
Accordingly, the examiner provided the opinion that the Veteran's 
low back disability should not, in and of itself, prevent the 
Veteran from having a gainful occupation.  

Based on the foregoing, the Board finds that the evidence fails 
to show that the Veteran is unable to secure and follow a 
substantially gainful occupation as a result of his service-
connected chronic lumbosacral strain.  Rather, the evidence of 
record reveals that the Veteran's non-service-connected 
disability, namely his DDD of the cervical spine, is the main 
cause of his disability.  In essence, the evidence of record 
shows that while the Veteran's service-connected lumbosacral 
strain results in mild industrial impairment, as reflected by his 
20 percent disability rating for this condition, the 
preponderance of the evidence does not show that he is totally 
unable to secure or maintain gainful employment as a result of 
this service-connected disability.

In reaching this determination, the Board finds it significant 
that, in March 2010, after examining the Veteran and reviewing 
the claims file, a VA examiner determined that, although the 
Veteran's service-connected lumbosacral strain was producing 
mild/minimal disability, this disability should not, in and of 
itself, prevent the Veteran from maintaining a gainful 
occupation.  Accordingly, the examiner provided the opinion that 
it was less likely than not that the Veteran's lumbosacral strain 
was preventing him from pursuing a substantially gainful 
occupation.  Moreover, the March 2010 VA examiner found that the 
Veteran's non-service-connected DDD of the cervical spine, with 
documented history of compressive myelopathy due to spinal 
stenosis, was the main cause of the Veteran's disability.  
Furthermore, the Board finds it significant that the opinion of 
the March 2010 VA examiner is the only medical opinion of record 
addressing whether the Veteran is unable to procure substantially 
gainful employment solely because of his service-connected 
disability. 

In this regard, the Board points out that, in providing the 
opinion that the Veteran was "totally disabled," both the 
November 2001 neurosurgeon and December 2001 stated that the 
Veteran could not work while he was recuperating from a cervical 
spine surgery.  Moreover, the only disability referenced by the 
November 2001 neurosurgeon was the Veteran's severe cervical 
stenosis with myelopathy, left leg weakness, upper extremity 
weakness, and balance problems.   Similarly, in providing the 
October 2001 opinion that the Veteran's "medical condition" 
rendered him incapable of engaging in any substantial, gainful 
employment, the only diagnosis that the VA physician discussed 
was cervical spine stenosis.   As such, all three opinions 
regarding the Veteran's "total disability" and inability to 
engage in employment appear to be tied to the Veteran's non-
service-connected cervical spine disability, rather than his 
service-connected lumbosacral strain.  

The Board also acknowledges the November 2000 VA physician's 
opinion that the Veteran was "unable to work," as well as the 
January 2003 VA physician's opinion that the Veteran was "unable 
to work in his present condition."  Significantly, however, both 
of these opinions were based on the Veteran's complaints 
regarding both his service-connected low back pain and his non-
service connected neck pain, and as such, are not probative as to 
the issue of whether the Veteran is unable to work solely because 
of his service-connected disability.  

Additionally, the Board acknowledges that, in March 2003, Dr. 
Roundtree diagnosed the Veteran with several disabilities, 
including probable cervical radiculopathy, lumbar radiculopathy, 
mild reflex sympathetic dystrophy of the left upper and lower 
extremity, and Bell's palsy of the left side of his face; and 
reported that the Veteran could only stand for five to ten 
minutes, could only walk one block, and had difficulty lifting 
more than five pounds.  Significantly, however, Dr. Roundtree did 
not provide an opinion as to which of the Veteran's disabilities 
caused these functional limitations.  Moreover, Dr. Roundtree did 
not provide an opinion as to whether the Veteran was unable to 
secure and follow a substantially gainful occupation due solely 
to his service-connected disability.  

Similarly, the Board acknowledges that, in September 2003, Dr. 
Hubbard provided the opinion that the Veteran had a "terrible 
problem" and was, without question, totally and permanently 
disabled.  Significantly, however, Dr. Hubbard failed to diagnose 
the Veteran's terrible and disabling problem, and failed to 
provide any opinion as to whether the Veteran's service-connected 
disability alone rendered him unable to secure and follow a 
substantially gainful occupation.  Moreover, the Board points out 
that, at the time of Dr. Hubbard's evaluation, the Veteran did 
not have any complaints pertaining to his lumbar spine, but 
rather, only reported having chronic pain in his left leg, 
problems with his left knee, and problems with both shoulders.  

Finally, the Board acknowledges that, in a March 2004 decision, 
SSA granted the Veteran's claim for disability benefits, 
determining that the Veteran had been disabled since June 21, 
2000, as a result of his DDD of the cervical and lumbar spine 
with significant and chronic cervical and lumbar pain.  However, 
insofar as the Veteran is not service-connected for DDD of the 
lumbar spine or any disability of the cervical spine/neck, SSA's 
determination is not directly pertinent to the Veteran's claim.  
Moreover, the Board points out that SSA decisions regarding 
unemployability are not controlling on determinations by VA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (citing 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).   Even so, 
the SSA decision is merely further evidence that the Veteran's 
non-service-connected disabilities, rather than his service-
connected lumbosacral strain, render him unemployable.  
Accordingly, the March 2004 SSA decision does not assist the 
Veteran in establishing entitlement to a TDIU.  

In determining that the Veteran is not entitled to a TDIU, the 
Board does not question the sincerity of the Veteran's conviction 
that he is unable to work as a result of his service-connected 
chronic lumbosacral strain.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (holding that a layperson is 
generally not capable of providing opinions on matters requiring 
medical knowledge, such as the condition causing or aggravating 
the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

Therefore, because the Veteran is not competent to provide an 
opinion as to which of his disabilities has rendered him 
unemployable, and since the preponderance of the competent 
medical evidence shows that the Veteran's non-service-connected 
DDD of the cervical spine, rather than his service-connected 
lumbosacral strain, renders him unemployable, entitlement to a 
TDIU must be denied.  

Based on the foregoing, the Board concludes that this case does 
not present any unusual or exceptional circumstances that would 
justify a referral of the total rating claim to the Director of 
the VA C&P Service for extra-schedular consideration.  The 
Veteran's service-connected lumbosacral strain has not been shown 
to cause any impairment that is not already contemplated by the 
rating criteria, and the Board finds that the rating criteria 
reasonably describe his disability.  Moreover, no medical 
professional has ever stated that the Veteran's service-connected 
disability alone precludes him from obtaining or maintaining 
employment.  As such, in the absence of any evidence of unusual 
or exceptional circumstances beyond that which is contemplated by 
the assigned schedular disability evaluation, the preponderance 
of the evidence in this case is against the claim.  The evidence 
in this case is not so evenly balanced so as to allow for 
application of the benefit of the doubt rule as required by law 
and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's 
claim for entitlement to a TDIU must be denied.  


ORDER

A TDIU is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


